oo Om NI KH A FS W YN

BO po DN HN WN WN HN HN NO RRR RHR eee
oO NO MN BR WwW NYO KH TD CO DWN HD eH FP W NY YK OC

Case 2:16-cv-03944-ROS Document 244 Filed 08/16 Lage 1o0f2

 

_Y FLED —to0ee |
___ RECEIVED ___ COPY |
AUG 1 6 2021

CLERK U § DISTRICT COURT

0 OP Seu

 

 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

Nicholas Alozie, No. CV-16-3944-PHX-ROS
Plaintiff,

Vv. Verdict Form

Arizona Board of Regents,
Defendants.

 

 

 

 

 
Case 2:16-cv-03944-ROS Document 244 Filed 08/16/21 Page 2 of 2

 

 

 

 

WrIED __LO0GeD |
___RECENVED ___ COPY
!
JURY VERDICT AUG 1 6 2021
CLERK U S DISTRICT COURT

F MA
a ; a ; ; ! AK DEPUTY |

On Plaintiff's claim of unlawful retaliation, we the jury unanimousl) trtavorut.

wl Plaintiff, Nicholas Alozie

L] Defendant, Arizona Board of Regents (ASU)

Answer the next question only if the above finding is in favor of the Plaintiff. If the above
finding is in favor of the Defendant, have your Foreperson place his or her juror number in

the space below and date this form because you have completed your deliberations.

What amount is Plaintiff's damages caused by Defendant’s unlawful retaliation:

$s 35), 000.00

Date: B- lb-2\ Foreperson Juror Number 1
